DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edward Ellis on April 1, 2021. The Applicant agrees to amend claims 1 and 8 and cancel claim 12 as shown below:

(Currently Amended) Dry alarm valve assembly for controlling a sprinkler firefighting system, the assembly comprising:
a first inlet suitable to be connected to a pressurised air source;
a second inlet suitable to be connected to a pressurised water source; 
an outlet suitable to be connected to a network of channels for supplying the sprinklers; 
a valve that opens/closes to control a flow of water from the second inlet to the outlet;  
a blocking device comprising:
a retaining lever moveable between a release position, in which the valve is free to open due to the retaining lever being uncoupled from the valve, and a blocking position, in which the retaining lever holds the valve closed, wherein the retaining lever is biased by a spring that applies a force to the retaining lever in a direction that causes the retaining lever to move to the release position, and
an actuator that can be operated to move and hold said retaining lever into the blocking position;
a region arranged between said valve and said outlet and communicating with said first inlet through a first pneumatic line;
a one-way valve arranged in said first pneumatic line;
wherein the assembly comprises a second pneumatic line suitable to be connected to the pressurized air source; the second pneumatic line being in direct pneumatic communication with at least one chamber of said actuator to operate said actuator by means of pressurized air causing the retaining lever to be moved and hold into the blocking position;
 	wherein said at least one chamber has only a single opening, and said second pneumatic line directly and pneumatically communicates with said at least one chamber through said single opening.
 
8. (Currently Amended) Dry alarm valve assembly for controlling a sprinkler firefighting system, the assembly comprising:
a first inlet suitable to be connected to a pressurised air source;
a second inlet suitable to be connected to a pressurised water source; 
an outlet suitable to be connected to a network of channels for supplying the sprinklers; 
a valve that opens/closes to control a flow of water from the second inlet to the outlet;  
a blocking device comprising:
a retaining lever moveable between a release position, in which the valve is free to open due to the retaining lever being uncoupled from the valve, and a blocking position, in which the retaining lever holds the valve closed, wherein the retaining lever is biased by a spring that applies a force to the retaining lever in a direction that causes the retaining lever to move to the release position, and
an actuator that can be operated to move and hold said retaining lever 
a region arranged between said valve and said outlet and communicating with said first inlet through a first pneumatic line;
a one-way valve arranged in said first pneumatic line;
wherein the assembly comprises a second pneumatic line suitable to be connected to the pressurized air source; the second pneumatic line being in direct pneumatic communication with at least one chamber of said actuator to operate said actuator by means of pressurized air causing the retaining lever to be moved and hold into the blocking position;
wherein said actuator is defined by a single-acting pneumatic cylinder.

Claim 12 (cancelled).
Allowable Subject Matter
Claims 1-11 and 13-14 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: Dry alarm valve assembly for controlling a sprinkler firefighting system, the assembly comprising: - a first inlet suitable to be connected to a pressurised air source; - a second inlet suitable to be connected to a pressurised water source; - an outlet suitable to be connected to a network of channels for supplying the sprinklers; - a valve that opens/closes to control a flow of water from the second inlet to the outlet; - a blocking device comprising: a) a retaining lever moveable between a release position, in which the valve is free to open due to the retaining lever being uncoupled from the valve, and a blocking position, in which the retaining lever holds the valve closed, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        April 1, 2021